Name: Commission Regulation (EEC) No 15/90 of 4 January 1990 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2/ 10 Official Journal of the European Communities 5. 1 . 90 COMMISSION REGULATION (EEC) No 15/90 of 4 January 1990 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2796/89 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 1 4 annexed thereto, and Regu ­ lation . (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 2796/89 (4), as last amended by Regulation (EEC) No 4016/89 Q ; HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 50,722 per 100 kilograms . Article 2 This Regulation shall enter into force on 5 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 48 . 0 OJ No L 211 , 31 . 7 . 1981 , p. 2. f) OJ No L 85, 30 . 3 . 1989, p. 7. (4) OJ No L 269, 16. 9 . 1989, p. 29. 0 OJ No L 382, 30. 12. 1989, p , 35.